DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is a FINAL REJECTION in response to applicant’s claim amendments and arguments filed April 20, 2021.  Claims 1, 5, and 8-11 are currently amended.  Claims 4, 6, and 19 have been canceled.  Claims 1-3, 5, and 8-18 are pending review in this correspondence.

	Response to Amendment
	Objection to the drawings for missing claimed features is withdrawn in view of applicant’s arguments filed April 20, 2021.
	Rejection of claims 1-9 and 19 as being anticipated by Aoki et al (US 2009/0180930 A1) is withdrawn in view of applicant’s claim amendments and cancelations.
	Rejection of claims 11-13, 16, and 18 as being anticipated by Tajima (US 2013/0183769 A1) is withdrawn in view of applicant’s claim amendments.
	Rejection of claim 10 as being unpatentable over Aoki et al (US 2009/0180930 A1) in view of Barbee et al (US 2013/0011880 A1) is withdrawn in view of applicant’s amendments to claim 1.
	Rejection of claim 14 as being unpatentable over Tajima (US 2013/0183769 A1) is withdrawn in view of applicant’s amendments to claim 11.
Rejection of claim 15 as being unpatentable over Tajima (US 2013/0183769 A1) in view of Hamada et al (US 2016/0341725 A1) is withdrawn in view of applicant’s amendments to claim 11.
Rejection of claim 17 as being unpatentable over Tajima (US 2013/0183769 A1) in view of Murata et al (US 2007/0148780 A1) is withdrawn in view of applicant’s amendments to claim 11.
Claim Objections
Claims 1 and 7 are objected to because of the following informalities:  Applicant has recited “the pipette” in line 5 of claim 1 and line 4 of claim 7, but previously referred to a plurality of pipettes in line 3, which is what the examiner believes the applicant is intending to refer to.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 10 is dependent upon a claim which is currently canceled.  For the purposes of examination, the examiner is going to interpret claim 10 as if it is dependent upon claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 5, 7, 8, and 10-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Williams et al (US 2009/0155123 A1).
With respect to claim 1, Williams discloses an automated pipetting apparatus comprising:
A plurality of microchannels (connecting tubes 4006) extending from a pressure equalization tank (manifold 4007 in Fig. 11) (See Paras. 0103-0104);
A plurality of pipettes (pipette tips 4003) coupled to respective microchannels of the plurality of microchannels and configured to transport a fluid (See Para. 0100); and
A liquid pump (pump 4012) configured to adjust the internal pressure of the plurality of pipettes (See Fig. 11 and Para. 0104),
Wherein the pressure equalization tank equalizers pressure between the plurality of microchannels (See Para. 0104 for discussion of how the manifold contains a number of independent controllable valves that selectably divert air from pump 4012 to various valves 4005, and therefore to corresponding dispense heads 4002).

With respect to claim 3, Williams discloses that the working fluid comprises a washing solution (See Paras. 0071-0072 for discussion of how the three reagent tubes contain wash buffer, release buffer, and neutralization buffer, each of which is used in a sample preparation protocol carried out with multiple pipetting operations controlled by a pipette head).
With respect to claim 5, Williams discloses that the pressure equalization tank is positioned between the liquid pump and the pipettes (See Fig. 11), and
Wherein each of the plurality of pipettes is disposed in parallel to the pressure equalization tank (See Paras. 0103-0104).
With respect to claim 7, Williams discloses a controller (electrical cable 2125 supplies control signals to assembly 2144, See Fig. 12), wherein the controller controls the liquid pump to adjust the pressure of a working fluid in the plurality of pipettes (See Para. 0109).
With respect to claim 8, Williams discloses the inclusion of a movement device (manifold 1802, See Fig. 12), wherein the controller controls the movement device, and the movement device moves the position of the plurality of pipettes (See Para. 0109 for discussion of how the electrical cable 2125 in combination with assembly 214 control operation of the manifold 1802 to move in 3 dimensions).
With respect to claim 10, Williams discloses that the plurality of pipettes and the plurality of microchannels are detachably coupled to each other, respectively (See Fig. 11 and Para. 0100).
	With respect to claim 11, Williams discloses a bio-reaction system comprising:
	A microchannel (connecting tube 4006, See Fig. 11);

	A liquid pump (pump 4012) configured to adjust the internal pressure of the pipette (See Paras. 0100-0104); and
	A reaction chip (holder 804) on which a bio-reaction occurs (See Figs. 3A-4 and Paras. 0055, 0058-0059).
	With respect to claim 12, Williams discloses that the reaction chip comprises a reaction solution well (receptacles 550 that receive containers 554) and a reaction well (reagent tubes 540),
	The reaction solution well stores a reaction solution, and
	The reaction well stores a material which reacts with the reaction solution (See Figs. 3A and 4 and Paras. 0060-0064).
	With respect to claim 13, Williams discloses that the reaction solution well is provided in plurality and the reaction well is provided in plurality (See Figs. 3A-4 and Para. 0060).
	With respect to claim 14, Williams discloses that the pipette is provided in plurality (See Fig. 11 and Para. 0100).
	With respect to claim 15, Williams discloses the inclusion of a waste container (waste chamber 560) configured to discard a reaction solution of a washing solution (See Fig. 3A and Para. 0065).
	With respect to claim 16, Williams discloses that the reaction well comprises a cover (laminate 598, See Para. 0075 and Fig. 4).
	With respect to claim 17, Williams discloses that the reaction chip further comprises a facilitating device (heater assembly 977) configured to promote a bio-reaction, and
	The facilitating device comprises a vibrating device or a heating device (See Fig. 2 and Paras. 0041-0042 for discussion of heater assembly 977).
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al (US 2009/0155123 A1) in view of Aoki et al (US 2009/0180930 A1).
	Refer above for the disclosure of Williams.
	Williams fails to disclose the inclusion of a storage tank, wherein the storage tank is connected to the liquid pump and supplies a working fluid of the plurality of pipettes to the liquid pump.
	Aoki discloses a dispensing apparatus comprising a pipette (capillaries 2) configured to transport a reaction solution and a liquid pump (pump unit 30) (See Fig. 1 and Paras. 0015-0016), wherein a storage tank (operating liquid tank 70, See Para. 0045) is connected to the liquid pump and supplies a working fluid of the pipette to the liquid pump (See Paras. 0085-0089).
	It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the storage tank of Aoki into the connection to the liquid pump of Williams for the purposes of reducing potential contamination of the working liquid source by minimizing the potential points of contact by keeping it in a centralized location.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY I FISHER whose telephone number is (469)295-9182.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 



/B.I.F/Examiner, Art Unit 1798                                                                                                                                                                                                        July 30, 2021

/MATTHEW D KRCHA/Primary Examiner, Art Unit 1798